 
Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
June 16, 2011, by and between Genpact Limited, a Bermuda limited exempted
company (the “Company”), and Pramod Bhasin (the “Executive” and, together with
the Company, the “Parties”).
 
WITNESSETH:
 
A.           The Executive currently serves as the Company’s President and Chief
Executive Officer.
 
B.           Effective June 17, 2011, the Executive shall resign from his
position as President and Chief Executive officer and as a member of the board
of directors of the Company (the “Board”).
 
C.           The Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, on the terms and
conditions set forth in this Agreement.
 
D.           The Executive acknowledges that (i) the Executive’s employment with
the Company and its affiliates has provided and will provide the Executive with
trade secrets of, and confidential information concerning, the Company and (ii)
the covenants contained in this Agreement are essential to protect the business
and goodwill of the Company.
 
E.           The Executive entered into an employment agreement with Genpact
Global Holdings SICAR, a Societé à Responsabilité Limitée organized as a Societé
d’Investissement en Capital à Risque under the laws of the Grand Duchy of
Luxembourg and a subsidiary of the Company (“GGH”) and Genpact International
Holdings, a Societé à Responsabilité Limitée under the laws of the Grand Duchy
of Luxembourg and wholly-owned subsidiary of GGH (together with GGH, the “Prior
Employers”), dated as of July 26, 2005, which was assigned to and assumed by the
Company as of July 13, 2007 and amended on December 24, 2007, December 30, 2008
and August 13, 2010 (the “Prior Employment Agreement”).
 
F.           The Parties desire to amend and restate the Prior Employment
Agreement as set forth herein.
 
Accordingly, in consideration of the promises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:
 
Section 1. Employment.  The Company hereby continues to agree to employ the
Executive, and the Executive hereby continues to accept such employment, on the
terms and conditions set forth in this Agreement.
 
Section 2. Term.  This Agreement shall be effective for a period commencing as
of January 1, 2005 (the “Effective Date”) and ending on the date this Agreement
and the
 

 
1

--------------------------------------------------------------------------------

 

 Executive’s employment hereunder are terminated in accordance with the
provisions of Section 8 (such period, the “Term”).
 
Section 3. Duties, Authority, Status and Responsibilities.
 
(a) Effective June 17, 2011, the Executive shall serve as Non-Executive Vice
Chairman of the Company.  The Executive shall report to the Chief Executive
Officer and the Executive’s duties shall include such duties as the Chief
Executive Officer may from time to time reasonably assign.
 
(b) Effective June 17, 2011 and during the remaining Term and except as
otherwise agreed by the Parties, the Executive shall devote approximately 25% of
his time to his duties in his position as Non-Executive Vice Chairman.
 
Section 4. Cash Compensation.
 
(a) Base Salary.  Effective as of June 17, 2011, the Executive shall receive an
annual base salary (the “Base Salary”) of not less than U.S. $250,000.  The Base
Salary shall be payable in accordance with the customary payroll practices of
the Company for salaried employees in the United States.  The Board, or a
committee thereof, shall review the Executive’s Base Salary at such times each
year that the Board or committee reviews the compensation of other senior
executive officers.
 
(b) Annual Bonus.  Effective June 17, 2011, the Executive shall be eligible to
receive an annual cash bonus (the “Annual Bonus”) in respect of each full or
partial fiscal year of the Company ending during the Term (each, a “Fiscal
Year”, which as of the date hereof, is the period January 1 through December
31), with such Annual Bonus to equal 100% of Base Salary for such Fiscal
Year.  Any such Annual Bonus shall be paid to the Executive on or after the
first day (but in no event later than the fifteenth day of the third month) of
the Fiscal Year following the Fiscal Year to which the Annual Bonus
relates.  Notwithstanding the foregoing, the Annual Bonus for the period from
January 1, 2011 to June 17, 2011 when the Executive was President and Chief
Executive Officer of the Company shall be based on the Annual Bonus paid to the
Executive in 2010 for services performed in 2009.
 
Section 5. Equity Compensation. The Executive has previously been granted
options and performance shares.  The Executive shall continue to vest in each
such award and each such award shall remain outstanding in accordance with its
terms.
 
Section 6. Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all travel and business expenses reasonably
incurred and accounted for by the Executive (in accordance with the policies and
procedures established from time to time by the Company) in performing services
hereunder.
 
Section 7. Other Benefits.
 
(a) Employee Benefits, Fringe Benefits and Perquisites.  During the Term, to the
extent permissible under the Company’s benefit plans, the Executive shall be
able to participate in employee benefit plans and perquisite and fringe benefit
programs on a basis no
 

 
2

--------------------------------------------------------------------------------

 
 
 less favorable than such benefits and perquisites are provided by the Company
from time to time to the Company’s other senior executives, including without
limitation reimbursement for the costs of preparing the Executive’s tax returns
in India and the United States.  In addition, effective January 1, 2008 and
continuing during the Term, the Executive shall receive (i) reimbursement of the
actual costs incurred by the Executive of utilities (including telephone)
related to his primary residence and the Executive’s expenses related to his
automobile and driver and (ii) an annual amount of U.S.$60,000 to cover such
other personal costs as the Executive deems appropriate with such amount paid to
the Executive in equal installments on the date of payments of his Base Salary
each year.
 
(b) Special Pension Benefit.
 
(i) Normal Retirement Benefit.  The Executive shall be eligible to receive from
the Company a special pension benefit (the “Special Pension Benefit”), which
shall be payable in the amounts, at the times and in the forms described in this
Section 7(b).
 
(ii) Unless the Executive elects otherwise in accordance with this Section 7(b),
the Special Pension Benefit shall be payable in the form of a five-year sum
certain joint and survivor life annuity benefit (the “Normal Benefit”) in the
annual amount of US$190,000 (such annual amount, as adjusted pursuant to this
Section 7(b), the “Annual Amount”) commencing on the earliest of (A) the
Executive’s separation from service with the Company (as defined in Section
1.409A-1(h) of the Treasury Regulations promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code” and, such regulations, the
“409A Regulations”)) that  occurs on or after the Executive’s obtaining age 60,
(B) the Executive’s death or disability (within the meaning of Section
1.409A-3(i)(4) of the 409A Regulations) and (C) the Executive’s attaining age 65
(such date, the “Commencement Date”).  Unless the Executive elects otherwise in
accordance with this Section 7(b), the Special Pension Benefit shall be paid in
equal monthly installments on the 15th day of each month beginning with the
first full month following the Commencement Date, with each such installment
equal to 1/12 of the Annual Amount, provided, however, that if the Special
Pension Benefit becomes payable as a result of the Executive’s separation from
service with the Company (other than due to death or disability) at a time when
the Executive is a “specified employee” of the Company (as defined in Section
409A-1(i)(1) of the 409A Regulations and as determined by the Company) and the
Company’s stock is publicly traded on an established securities market, then no
payments shall be made until the earlier of (A) the expiration of the six month
period following such separation from service and (B) the Executive’s death (the
“Delay Period”) and any amounts that would otherwise have been paid during the
Delay Period shall be paid in lump sum on the first business day following the
end of the Delay Period. The Executive shall be entitled to interest on the
deferred benefits and payments for the Delay Period, with such interest to
accrue at the prime rate in effect from time to time during that period and to
be paid in a lump sum on the first business day following the end of the Delay
Period.
 
(iii) Election to Defer Commencement.  The Executive may elect to have the
Special Pension Benefit commence on a date later than the Commencement Date, but
only if (A) such alternative date is permitted to be a commencement date for
payment under the General Electric Company Pension Plan, as amended and restated
as of July 1, 2003, a copy of which is on file with the Corporate Secretary of
the Company (the “GE Plan”) and (B) such
 

 
3

--------------------------------------------------------------------------------

 

 election to delay the Commencement Date satisfies the subsequent deferral
election requirements under Section 409A.  In the event of any such election,
the Annual Amount shall be adjusted in accordance with the terms of the GE Plan.
 
(iv) Form of Payment.  The Executive may elect to have the Special Pension
Benefit be paid in a form other than the form of the Normal Benefit, but only if
(A) such alternative form is permitted under the GE Plan and (B) such election
to change the form of payment satisfies the requirements for subsequent
elections to change the form of payment under Section 409A.  In the event of any
such election, the Annual Amount shall be adjusted to reflect the applicable
form of payment in accordance with the terms of the GE Plan.
 
(v) Administration of Special Pension Benefit.  The Special Pension Benefit
shall be administered by the Board, or a committee thereof, in accordance with
the terms and purposes of Section 7(b).  The Board, or a committee thereof,
shall have the sole and absolute discretionary duty and authority to interpret
the provisions of Section 7(b) and the GE Plan as it pertains to Section 7(b)
and determine the amount and manner of payments of the Special Pension Benefit
due to the Executive.
 
(vi) No Off-Set; Unsecured Creditor.  In no event shall the Special Pension
Benefit be reduced by any amounts otherwise payable to the Executive under the
GE Plan.  The Executive’s rights to the Special Pension Benefit shall be solely
those of an unsecured general creditor of the Company, and nothing herein shall
be deemed to give the Executive any right to particular assets of the Company or
to require the Company to establish a fund or trust for the benefit of the
Executive or otherwise set aside assets for his benefit.
 
(vii) Section 457A.  Notwithstanding the foregoing, to the extent that the
Executive is required to include in income in 2017 any amounts payable under the
Special Pension Benefit pursuant to the requirements of Section 457A of the
Code, the present value of any remaining payments under the Special Pension
Benefit shall be paid to the Executive on December 31, 2017.  For such purposes,
the present value shall be determined using an interest rate equal to two
percent (2%) and the remaining payments shall be determined by multiplying
US$190,000 by the Executive’s life expectancy (rounded up to the nearest whole
year) as determined under the then most recent life expectancy tables published
by the Office of the Actuary of the U.S. Social Security Administration.  The
parties agree to make such amendments to the payment of the Special Pension
Benefit as necessary to comply with the requirements of Section 457A and the
Treasury Regulations and other guidance promulgated thereunder.
 
(c) Vacations.  The Executive shall be entitled to four (4) weeks paid vacation
during each year of the Term.  The Executive shall also be entitled to all paid
holidays and personal days given by the Company to its senior executives.
 
(d) Indemnification.  The Company and its successors and/or assigns will
indemnify and defend the Executive to the fullest extent permitted by applicable
law of the jurisdiction in which the Company is incorporated and the
organizational documents of the Company with respect to any claims that may be
brought against the Executive arising out of any action taken or not taken in
the Executive’s capacity as an officer or director of the Company or any of its
affiliates.  In addition, the Executive shall be covered, in respect of the
Executive’s
 

 
4

--------------------------------------------------------------------------------

 

 activities as a director and officer of the Company or any of its affiliates,
by the Company’s Directors and Officers liability policy or other comparable
policies obtained by the Company’s successors, to the fullest extent permitted
by such policies.  The Company’s indemnification obligations under this Section
7(d) shall remain in effect following the Executive’s termination of employment
with the Company.
 
Section 8. Termination.  The Executive’s employment hereunder may be terminated
under the following circumstances:
 
(a) Death.  The Executive’s employment hereunder shall terminate upon the
Executive’s death.  Upon any termination of the Executive’s employment hereunder
as a result of this Section 8(a), the Executive’s estate shall be entitled to
receive (i) his Base Salary through the date of termination, (ii) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, (iii) a pro-rata amount of the Annual Bonus for the Fiscal
Year in which the termination occurs, and (iv) the dollar value of all accrued
and unused vacation based upon the Executive’s most recent level of Base
Salary.  In addition, outstanding equity awards will accelerate in accordance
with the terms of the agreements evidencing the awards.  All other benefits, if
any, due to the Executive’s estate following the Executive’s termination due to
death shall be determined in accordance with the plans, policies and practices
of the Company; provided, however, that the Executive (or his estate, as the
case may be) shall not participate in any severance plan, policy or program of
the Company.  The Executive’s estate shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.  The amounts payable
pursuant to this Section 8(a) shall be paid, in lump sum, as soon as practicable
following such termination, but in no event later than 30 days after the date of
such termination.
 
(b) Disability.  The Company may terminate the Executive’s employment hereunder
for Disability.  “Disability” shall mean the Executive’s inability, due to
physical or mental incapacity, to substantially perform the Executive’s duties
and responsibilities under this Agreement for a period of 180 consecutive
days.  In conjunction with determining Disability for purposes of this
Agreement, the Executive hereby (i) consents to any such examinations which are
relevant to a determination of whether the Executive is mentally and/or
physically disabled and (ii) agrees to furnish such medical information as may
be reasonably requested.  Upon any termination of the Executive’s employment
hereunder pursuant to this Section 8(b), the Executive shall be entitled to
receive (A) his Base Salary through the date of termination, (B) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, (C) a pro-rata amount of the Annual Bonus for the Fiscal
Year in which the termination occurs,  and (D) the dollar value of all accrued
and unused vacation based upon the Executive’s most recent level of Base
Salary.  In addition, outstanding equity awards will accelerate in accordance
with the terms of the agreements evidencing the awards.  All other benefits, if
any, due to the Executive following the Executive’s termination by the Company
for Disability shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.  The
Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination of employment. The amounts payable pursuant to this Section 8(b)
(other than
 

 
5

--------------------------------------------------------------------------------

 

 with respect to the payments under clause (C) which shall be paid, in a lump
sum as soon as practicable (but in all events within sixty (60) days) following
the Executive’s separation from service with the Company (as defined in Section
1.409A-1(h) of the 409A Regulations)) shall be paid, in lump sum, as soon as
practicable following such termination, but in no event later than 30 days after
the date of such termination.
 
(c) Termination for Cause; Voluntary Termination.
 
(i) At any time during the Term, (A) the Company may terminate the Executive’s
employment hereunder for “Cause” (as defined below) by written notice,
specifying the grounds for Cause in reasonable detail, and (B) the Executive may
terminate his employment hereunder “voluntarily” (that is, other than by death,
Disability or for Good Reason, in accordance with Section 8(a), 8(b) or
8(d)).  “Cause” shall mean:  (I) any conviction by a court of, or entry of a
pleading of guilty or nolo contendere by the Executive with respect to, a felony
or any lesser crime involving moral turpitude or a material element of which is
fraud or dishonesty; (II) the Executive’s willful dishonesty of a substantial
nature towards the Company and any of its subsidiaries; (III) the Executive’s
material breach of this Agreement, which breach is not cured by the Executive to
the reasonable satisfaction of the Company within 30 business days of the date
the Company delivers written notice of such breach to the Executive; or (IV) the
Executive’s material, knowing and intentional failure to comply with material
applicable laws with respect to the execution of the Company’s and its
subsidiaries’ business operations, including, without limitation, a knowing and
intentional failure to comply with the Prevention of Corruption Act of India,
1988 or the Foreign Corrupt Practices Act 1977 of the US Congress, as amended;
provided, that if all of the following conditions exist: there will be a
presumption that the Executive has acted in accordance with such applicable
laws, the Executive is following, in good faith, the written advice of counsel,
such counsel having been approved by the Board as outside counsel to the Company
for regulatory and compliance matters, in the form of a legal memorandum or a
written legal opinion, and the Executive has, in good faith, provided to such
counsel all accurate and truthful facts necessary for such counsel to render
such legal memorandum or written legal opinion.
 
(ii) Upon the termination of the Executive’s employment hereunder pursuant to
Section 8(c) by the Company for Cause, the Executive shall be entitled to
receive (A) his Base Salary through the date of termination, (B) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, and (C) the dollar value of all accrued and unused vacation
based upon the Executive’s most recent level of Base Salary.  The Executive
shall not accrue any additional compensation (including any Base Salary or
Annual Bonus) or other benefits under this Agreement following such termination
of employment.  The amounts payable pursuant to this Section 8(c)(ii)  shall be
paid, in lump sum, as soon as practicable following such termination, but in no
event later 30 days after the date of such termination.
 
(iii) Upon the termination of the Executive’s employment hereunder pursuant to
Section 8(c) due to the Executive’s voluntary termination, the Executive shall
be entitled to receive (A) his Base Salary through the date of termination, (B)
any earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year
in which the termination occurs, (C) a pro-rata amount of the Annual Bonus for
the Fiscal Year in which the termination occurs (but
 

 
6

--------------------------------------------------------------------------------

 

  with respect to a termination that occurs during 2011, only if the applicable
performance target for the entirety of such Fiscal Year is achieved), and (D)
the dollar value of all accrued and unused vacation based upon the Executive’s
most recent level of Base Salary.  In addition, outstanding equity awards will
accelerate in accordance with the terms of the agreements evidencing the
awards.  The Executive shall not accrue any additional compensation (including
any Base Salary or Annual Bonus) or other benefits under this Agreement
following such termination of employment.  The amounts payable pursuant to this
Section 8(c)(iii) (other than with respect to the payments under clause (C) in
the event of a termination that occurs in 2011 which shall be paid on or after
the first day (but in no event later than the fifteenth day of the third month)
of the Fiscal Year following the Fiscal Year in which such termination occurs),
shall be paid, in lump sum, as soon as practicable following such termination,
but in no event later than 30 days after the date of such termination.  For the
avoidance of doubt, upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) due to the Executive’s voluntary termination, the
Executive shall not be entitled to receive any severance payments under any
severance plan, policy or program of the Company.
 
(iv) All other benefits, if any, due to the Executive following the Executive’s
termination of employment for Cause or due to voluntary termination pursuant to
Section 8(c) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company.
 
(d) Termination for Good Reason or Without Cause.
 
(i) At any time during the Term, (A) the Executive may terminate the Executive’s
employment hereunder for “Good Reason” (as defined below) and (B) the Company
may terminate the Executive’s employment hereunder without Cause (and other than
for death or Disability).  “Good Reason” shall mean the occurrence, without the
Executive’s prior written consent, of any of the following events:  (I) a
reduction in the nature of the Executive’s authority or duties from those
contemplated by this Agreement; (II) a reduction in the then current Base
Salary, target Annual Bonus or fringe benefits specific to the Executive; or
(III) causing or requiring the Executive to report to any person other than the
Board; provided, however, that any such event described in (I), (II) or (III)
above shall not constitute Good Reason unless and until the Executive shall have
provided the Company with notice of such event within 90 days of the initial
occurrence of such event and the Company shall have failed to remedy such event
within 30 days of receipt of such notice.   Notwithstanding any provision of
this Agreement to the contrary, in no event shall the timing of the Executive's
execution of the release required under Section 8(e), directly or indirectly,
result in the Executive designating the calendar year of payment, and if a
payment that is subject to execution of the release could be made in more than
one taxable year, payment shall be made in the later taxable year.
 
(ii) Upon the termination of the Executive’s employment hereunder pursuant to
Section 8(d) (for Good Reason or without Cause), the Executive shall receive the
following payments:  (A) payment of an amount equal to the sum of (I) any earned
but unpaid Base Salary through the date of termination, (II) any earned but
unpaid Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, (III) a pro-rata amount of the Annual Bonus for the Fiscal
Year in which the termination occurs (but with respect to a
 

 
7

--------------------------------------------------------------------------------

 

 termination that occurs during 2011, only if the applicable performance target
for the entirety of such Fiscal Year is achieved) and (IV) the dollar value of
all accrued and unused vacation based upon the Executive’s most recent level of
Base Salary, and (B) payment of an amount equal to the sum of (X) one times the
Executive’s Base Salary (at the rate then in effect) and (Y) one times the
Annual Bonus the Executive received for the Fiscal Year preceding the Fiscal
Year in which the termination occurs.  The amounts payable pursuant to the
foregoing sentence in Section 8(d) (other than with respect to the payments
under clause (A)(III) in the event of a termination that occurs during 2011
which shall be paid on or after the first day (but in no event later than the
fifteenth day of the third month) of the Fiscal Year following the Fiscal Year
in which such termination occurs), shall be paid, in lump sum, within sixty (60)
days following the Executive’s separation from service with the Company (as
defined in Section 1.409A-1(h) of the 409A Regulations).
 
(iii) In addition, in the event of the Executive’s termination of employment
hereunder pursuant to Section 8(d) (for Good Reason or without Cause) on or
prior to December 31, 2012, the option granted to the Executive on May 29, 2007
to purchase 723,600 shares shall accelerate in full.  Any other equity awards
outstanding at the time of termination hereunder pursuant to Section 8(d) will
accelerate in accordance with the terms of the agreements evidencing the awards.
 
(iv) In addition, the Company shall reimburse the Executive for the cost of
acquiring health benefits for the Executive and his spouse and other eligible
dependents at the same level of coverage and benefits as is provided to
U.S.-based senior executives of the Company for the two-year period following
the date of the Executive’s termination; provided, that the Company’s obligation
to reimburse any such health benefits costs shall cease with respect to such
health benefits at the time the Executive and his spouse and other eligible
dependents become eligible for such health benefits from another employer.  The
Executive shall, within 30 days after each periodic payment for a reimbursable
health benefit expense under this Section 8(d)(iii), submit appropriate evidence
of such payment to the Company for reimbursement, and the Company shall pay such
reimbursement on the 30th day following receipt of the submission.  During the
period such health benefit coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of the health care costs
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of such costs eligible for reimbursement in any other calendar
year for which such reimbursement is to be provided hereunder; (ii) no costs
shall be reimbursed after the close of the calendar year following the calendar
year in which those costs were incurred; and (iii) the Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit.  In the event the reimbursement of health benefit costs results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive, then the Company shall make an additional payment
(the “Health Benefit Gross-Up Payment”) in a dollar amount to fully cover all
taxes payable by the Executive on the income recognized with respect to the
reimbursed health benefit costs, including taxes imposed upon the Health Benefit
Gross-Up Payment.  The Health Benefit Gross-Up Payment shall be paid to the
Executive at the time the related taxes are remitted to the tax
authorities.  All other benefits, if any, due the Executive following a
termination pursuant to Section 8(d) shall be determined in accordance with the
plans, policies and practices of the Company; provided, however, that the
Executive shall not participate in any severance plan, policy or program of the
Company.  The Executive
 

 
8

--------------------------------------------------------------------------------

 

 shall not accrue any additional compensation (including any Base Salary or
Annual Bonus) or other benefits under this Agreement following such termination
of employment.
 
(e) Execution of Release of All Claims.  Notwithstanding any other provision of
this Agreement to the contrary, the Executive acknowledges and agrees that any
and all payments and benefits to which the Executive is entitled under Section
8(d) (other than the acceleration of any equity awards) are conditional upon,
and subject to, the Executive’s execution of a mutual release and waiver of
claims in the form attached hereto as Exhibit A.  The release must be executed
by the Executive and the Company and effective  prior to the 60th day after the
date of termination of the Executive’s employment with the Company.
 
(f) Notice of Termination.  Any purported termination of employment by the
Company or the Executive shall be communicated by a written Notice of
Termination to the Executive or the Company, respectively, delivered in
accordance with Section 10(f) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in the Agreement relied upon, the date of termination, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so
indicated.  The date of termination of the Executive’s employment shall be the
date so stated in the Notice of Termination, which date, in the event of a
termination initiated by the Executive or by the Company pursuant to Section
8(d) shall be no less than 30 days following the delivery of a Notice of
Termination or in the event of a termination initiated by the Executive pursuant
to Section 8(c) shall be no less than 30 days following the delivery of a Notice
of Termination; provided, however, that in the case of a termination for Cause
by the Company, the date of termination shall be the date the Notice of
Termination is delivered in accordance with Section 8(c).
 
(g) Resignation from Positions.  Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), the Executive, upon written request from the Company, shall
resign from the positions he has with the Company Group (as defined below),
whether as an executive, officer, employee, consultant, director, trustee,
fiduciary or otherwise.
 
Section 9. Restrictive Covenants.
 
(a) Noncompetition.  In consideration of the payments by the Company to the
Executive pursuant to this Agreement, the Executive hereby covenants and agrees
that, during the Term and for the one-year period following the date of the
Executive’s termination for any reason, the Executive shall not, without the
prior written consent of the Company, engage in “Competition” (as defined below)
with the Company, the Prior Employers or any of their respective affiliates or
subsidiaries (collectively, the “Company Group”).  For purposes of this
Agreement, if the Executive takes any of the following actions he shall be
engaged in “Competition”: engaging in or carrying on, directly or indirectly,
any enterprise, whether as an advisor, principal, agent, partner, officer,
director, employee, stockholder, associate or consultant to any of the five
entities listed on the competitor list attached as Exhibit B hereto, or any
successor of any such entity, which competitor list may be amended annually by
the Board, or a committee thereof, to add or delete entities from such list
provided that in no event shall the number of entities named on such list exceed
five.  Notwithstanding the foregoing,
 

 
9

--------------------------------------------------------------------------------

 

 “Competition” shall not include the passive ownership of securities in any
entity listed on Exhibit B and exercise of rights appurtenant thereto, so long
as such securities represent no more than two percent (2%) of the voting power
of all securities of such enterprise.
 
(b) Nonsolicitation; No-Hire.  In further consideration of the payments by the
Company to the Executive pursuant to this Agreement, the Executive hereby
covenants and agrees that, during the Term and for the one-year period following
the date of the Executive’s termination for any reason, the Executive shall not
knowingly (i) attempt to influence, persuade or induce, or assist any other
person in so influencing, persuading or inducing, any employee or independent
contractor of the Company Group to give up, or to not commence, employment or a
business relationship with the Company Group, (ii) unless otherwise in
contravention of applicable law, directly, or indirectly through direction to
any third party, hire or engage, or cause to be hired or engaged, any person who
is or was an employee or independent contractor of the Company Group, or (iii)
attempt to influence, persuade or induce, or assist any other person in so
influencing, persuading or inducing, any agent, consultant, vendor, supplier or
customer of the Company Group to give up or not commence, a business
relationship with the Company Group.
 
(c) Confidential Information.  The Executive acknowledges that the Company Group
has a legitimate and continuing proprietary interest in the protection of its
confidential information and that it has invested substantial sums and will
continue to invest substantial sums to develop, maintain and protect such
confidential information.  During the Term and at all times thereafter, the
Executive shall not, except with the written consent of the Company or in
connection with carrying out the Executive’s duties or responsibilities
hereunder, furnish or make accessible to anyone or use for the Executive’s own
benefit any trade secrets, confidential or proprietary information of the
Company Group, including its business plans, marketing plans, strategies,
systems, programs, methods, employee lists, computer programs, insurance
profiles and client lists; provided, that such protected information shall not
include information known to the public or otherwise in the public domain
without violation by the Executive of this Section 9(c).  Notwithstanding the
foregoing, the Executive may disclose Confidential Information when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by a
court or other government agency to disclose any Confidential Information, the
Executive shall (i) promptly notify the Company of such order, (ii) at the
written request of the Company, diligently contest such order at the sole
expense of the Company as expenses occur, and (iii) at the written request of
the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.
 
(d) Property of the Company.  All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Company Group,
whether written or stored on electronic media, made or compiled by or on behalf
of the Executive in the course of the Executive’s employment, or made available
to the Executive in the course of the Executive’s employment, relating to the
Company Group, or to any entity which may hereafter become an affiliate thereof,
but excluding the Executive’s personal effects, Rolodexes and similar items,
 

 
10

--------------------------------------------------------------------------------

 

 shall be the property of the Company, and shall, except as otherwise agreed by
the Company in writing, be delivered to the Company promptly upon the
termination of the Executive’s employment with the Company for any reason or at
any other time upon request.
 
(e) Developments.  All discoveries, inventions, ideas, technology, formulas,
designs, software, programs, algorithms, products, systems, applications,
processes, procedures, methods and improvements and enhancements conceived,
developed or otherwise made or created or produced by the Executive alone or
with others, at any time during his employment with the Company, and in any way
relating to the business activities which are the same as or substantially
similar to business activities carried on by the Company Group or being
definitely planned by the Company Group (the “Business”), or the products or
services of the Company Group, whether or not subject to patent, copyright or
other protection and whether or not reduced to tangible form (“Developments”),
shall be the sole and exclusive property of the Company.  The Executive agrees
to, and hereby does, assign to the Company, without any further consideration,
all of the Executive’s right, title and interest throughout the world in and to
all Developments.  The Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and the
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights the Executive
may have in any such Development to the extent that it might not be considered a
work made for hire.  The Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.
 
(f) Enforcement.  The Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 9(a), (b), (c) and (d) herein would be inadequate and, in recognition
of this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  In addition, the Company shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits to the Executive pursuant to Section 8 in the event that the Executive
has violated any provision of Section 9(a) or has materially breached any of his
obligations under Sections 9(b), (c), (d) and (e) of this Agreement.  The
Executive understands that the provisions of Sections 9(a) and 9(b) may limit
his ability to earn a livelihood in a business similar to the Business but he
nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to the Executive, and (v) the consideration provided hereunder
is sufficient to compensate the Executive for the restrictions contained in
Sections 9(a) and 9(b).  In consideration of the foregoing and in light of the
Executive’s education, skills and abilities, the Executive agrees that he shall
not assert that, and it should not be considered that, any provisions of
Sections 9(a) and 9(b) otherwise are void, voidable or unenforceable or should
be voided or held unenforceable.  It
 

 
11

--------------------------------------------------------------------------------

 

 is expressly understood and agreed that although the Executive and the Company
consider the restrictions contained in Sections 9(a) and 9(b) to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
Section 10. Miscellaneous.
 
(a) Executive’s and Company’s Representations.  The Executive hereby represents
and warrants to the Company that:  (i) the execution, delivery and performance
of this Agreement by the Executive does not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound;
(ii) the Executive is not a party to or bound by an employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity which would interfere in any material respect with the performance of his
duties hereunder; provided, however, that the Executive is currently bound by a
confidentiality agreement with General Electric Corporation which the Parties
hereby agree will not materially interfere with the performance of the
Executive’s duties hereunder; and (iii) Executive shall not use any confidential
information or trade secrets of any person or party other than the Company and
its subsidiaries in connection with the performance of his duties
hereunder.  The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement, that the Agreement has been duly
authorized by all necessary corporate action, and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.
 
(b) Mitigation.  The Executive shall have no duty to mitigate his damages by
seeking other employment and, should the Executive actually receive compensation
from any such other employment, the payments required hereunder shall not be
reduced or offset by any other compensation except as specifically provided
herein.
 
(c) Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and an officer of the Company (other than the
Executive) duly authorized by the Board to execute such amendment, waiver or
discharge.  No waiver by either Party at any time of any breach of the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
(d) Compliance with Section 409A and Section 457A of the Code.
 
(i) This Agreement and the benefits provided hereunder are intended to comply
with Section 409A of the Code and the Treasury Regulations and other guidance
 

 
12

--------------------------------------------------------------------------------

 

 promulgated thereunder and Section 457A of the Code and the Treasury
Regulations and other guidance promulgated thereunder, and the provisions of
this Agreement shall be interpreted and construed to be consistent with this
intent.
 
(ii) Notwithstanding any provision to the contrary in this Agreement, no
payments or benefits to which the Executive becomes entitled under this
Agreement shall be made or paid to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” with the Company (as such term is defined in Section 409A-1(h) of
the 409A Regulations) or (ii) the date of the Executive’s death, if the
Executive is deemed at the time of such separation from service a “key employee”
within the meaning of that term under Code Section 416(i) and the Company’s
stock is publicly traded on an established securities market and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2).  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
subsection 10(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid in accordance with the
normal  payment dates specified for them herein.  The Executive shall be
entitled to interest on any deferred benefits and payments during the deferral
period, with such interest to accrue at the prime rate in effect from time to
time during that period and to be paid in a lump sum on the first business day
following the end of the deferral period. The key employees subject to such a
delayed commencement date shall be identified on December 31 of each calendar
year.  If the Executive is so identified on any such December 31, he shall have
key employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year.
 
(iii) All reimbursements under Sections 6 and 7(a) shall be made promptly
following the submission of a reimbursement request by the Executive and no
later than the end of the Executive’s taxable year (the “Executive Tax Year”)
following the Executive Tax Year in which the expense is incurred.  The amount
of expenses eligible for reimbursement under Sections 6 and 7(a) and in-kind
benefits payable under Section 7(a) during an Executive Tax Year shall not
affect the expenses eligible for reimbursement or in-kind benefits payable in
another Executive Tax Year.  No right to reimbursement or payment of in-kind
benefits under Sections 6 and 7(a) shall be subject to liquidation or exchange
for any other payment or benefit.
 
(iv) If and to the extent required by Code Section 457A, and subject to Code
Section 409A:
 
(A) Any compensation which is attributable to services performed after December
31, 2008, as adjusted for any earnings and losses attributable thereto, shall be
paid to the Executive no later than the last day of the twelfth month after the
end of the taxable year of the Company during which the right to the payment of
such compensation is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 457A.
 
(B) In the case of any compensation which is attributable to services performed
before January 1, 2009, to the extent such compensation is not includible in the
Executive’s gross income in a taxable year beginning before 2018, such deferred
amount, as adjusted for any earnings and losses attributable thereto, shall be
paid to the Executive in the later of (1) the last taxable year beginning before
2018, or (2) the taxable year in which there is
 

 
13

--------------------------------------------------------------------------------

 

 no “substantial risk of forfeiture” of the Executive’s rights to such
compensation, within the meaning of Code Section 457A.
 
(e) Successors and Assigns.  This Agreement shall be binding on and inure to the
benefit of the successors and assigns of the Company.
 
(f) Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission; and (iii) notices sent by registered mail shall be deemed given
two days after the date of deposit in the mail.
 
If to the Executive, to such address as shall most currently appear on the
records of the Company.
 
If to the Company, to:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda
 
With a copy to
 
Genpact LLC
105 Madison Avenue
Second Floor
New York, NY 10016
Attention:  Legal Department
 
(g) GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  ANY ACTION TO
ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER THAN AN ACTION WHICH
MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 10(i)) MUST BE BROUGHT IN,
AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN NEW
YORK COUNTY,
 

 
14

--------------------------------------------------------------------------------

 

 NEW YORK.  EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS
AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
 
(h) JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.
 
(i) Arbitration.  Any dispute, controversy or other claim, other than disputes,
controversies or claims relating to Section 9 (which disputes, controversies or
claims shall be litigated in court in accordance with the provisions of Sections
9(f) and 10(g) hereof), arising out of or relating to (i) this Agreement or (ii)
the Executive’s employment with the Company shall be resolved by binding
confidential arbitration before a single arbitrator, to be held in New York
City, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
 
(j) Assignment.  The Executive may not assign his rights or interests under this
Agreement.  This Agreement may not be assigned by the Company other than to an
entity (i) which, directly or indirectly, controls, is controlled by or is under
common control with the Company, or which is a successor in interest to
substantially all of the business operations of the Company, and (ii) which
assumes in writing or by operation of law, at the time of the assignment, the
Company’s obligation to perform this Agreement.
 
(k) Severability of Invalid or Unenforceable Provisions.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
(l) Entire Agreement.  This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, including, the Prior
Employment Agreement, in respect of the subject matter contained herein.
 
(m) Withholding Taxes.  The Company shall be entitled to withhold from any
payment due to the Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.
 
(n) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.
 
GENPACT LIMITED




By:  /s/ Heather
White                                                                
Name: Heather White
Title:  Vice President




EXECUTIVE




By:  /s/ Pramod Bhasin                                                      
Pramod Bhasin
 
 

 
16

--------------------------------------------------------------------------------

 
EXHIBIT A
 
GENERAL RELEASE
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
Pramod Bhasin (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Amended and Restated
Employment Agreement dated as of June 16, 2011 (the “Employment Agreement”) by
and among Executive and Genpact Limited, a Bermuda limited exempted company (the
“Company”) does hereby covenant not to sue or pursue any litigation against, and
waives, releases and discharges the Company and any of its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents of any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Executive ever had, now has or shall or may have or assert as of
the date of this Release and Covenant Not to Sue against the Company Group
relating to his employment with the Company or the termination thereof or his
service as an officer or director of any subsidiary or affiliate of the Company
or the termination of such service, including, without limiting the generality
of the foregoing, any claims, demands, rights, judgments, defenses, actions,
charges or causes of action related to employment or termination of employment
or that arise out of or relate in any way to the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the basis
of age), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974 (“ERISA”), and the
Family and Medical Leave Act, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release the Company from any of its
obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies or any benefits vested
and accrued as of the date hereof which the Executive has under any ERISA
benefit plan.
 
The Company Group does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges Executive and Executive’s
descendants, dependents, heirs, executors and administrators and assigns, past
and present (collectively, the “Executive Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that the Company Group ever had, now have or shall or
may have or assert as of the date of this Release and Covenant Not to Sue
against any member of the
 

 
17

--------------------------------------------------------------------------------

 

Executive Group relating to his employment with the Company or the termination
thereof or his service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service (collectively, “Claims”);
provided, however, that (i) nothing herein shall release Executive from any of
Executive’s obligations and covenants under Sections 9 or 10 of the Employment
Agreement, and (ii) nothing herein shall release the Executive Group from any
Claims (A) which are based upon any acts or omissions of Executive that involve
fraud or (B) which were not known to the non-employee members of the Company’s
board of directors on the date hereof.
 
The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns.  Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but that this Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA.  In addition, Executive shall
not be precluded by this Release and Covenant Not to Sue from filing a charge
with any relevant Federal, state or local administrative agency, but Executive
agrees to waive Executive’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.
 
In furtherance of, and solely to the extent provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release.  In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released
herein.  Nevertheless, it is the intention of the parties to fully, finally and
forever release all such matters, and all claims relating thereto, that now
exist, may exist or theretofore have existed, as specifically provided
herein.  The parties hereto acknowledge and agree that this waiver shall be an
essential and material term of the releases contained above.  Nothing in this
paragraph is intended to expand the scope of the releases as specified herein.
 
This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of New York.
 
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release
and Covenant Not to Sue and the Company agrees that Executive may cancel this
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this Release and Covenant Not to Sue has been signed by all
parties to this Release and Covenant Not to Sue.  In order to cancel or revoke
this Release and Covenant Not to Sue, Executive must deliver to the General
Counsel of the Company written notice stating that Executive is canceling or
revoking this Release and Covenant Not to Sue.  If this Release and Covenant Not
to Sue is timely cancelled or revoked, none of the provisions of this Release
and Covenant Not to Sue shall be effective or enforceable by any party and the
Company shall not be obligated to make the payments to Executive or to
 

 
18

--------------------------------------------------------------------------------

 

provide Executive with the other benefits described in the Employment Agreement
and all contracts and provisions modified, relinquished or rescinded hereunder
shall be reinstated to the extent in effect immediately prior hereto.
 
Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its board of directors, the members of the Company
Group and the executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time.  Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.
 
The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.
 
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this [__________] day of [________],
[____].
 
GENPACT LIMITED

____________________      
By:
Its:




EXECUTIVE


____________________
Pramod Bhasin
 
 
 

 
19

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Competitor List
 
Accenture Ltd.
Cognizant Technology Solutions Corporation
HCL Technologies Limited
International Business Machines Corporation
Wipro Limited


 

 
20

--------------------------------------------------------------------------------

 
